
	

115 SCON 22 IS: Whole of Society Cyber Personnel Cooperation Resolution of 2017
U.S. Senate
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. CON. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2017
			Mr. Rounds submitted the following concurrent resolution; which was referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on the use of the Intergovernmental Personnel Act Mobility Program
			 and the Department of Defense Information Technology Exchange Program to
			 obtain personnel with cyber skills and abilities for the Department of
			 Defense.
	
	
 1.Short titleThis concurrent resolution may be cited as the Whole of Society Cyber Personnel Cooperation Resolution of 2017. 2.Sense of Congress on use of Intergovernmental Personnel Act Mobility Program and Department of Defense Information Technology Exchange Program to obtain personnel with cyber skills and abilities for the Department of DefenseIt is the sense of Congress that—
 (1)the Department of Defense should fully use the Intergovernmental Personnel Act Mobility Program (IPAMP) and the Department of Defense Information Technology Exchange Program (ITEP) to obtain cyber personnel across the Government by leveraging cyber capabilities found at the State and local government level and in the private sector in order to meet the needs of the Department for cybersecurity professionals; and
 (2)the Department should implement at the earliest practicable date a strategy that includes policies and plans to fully use such programs to obtain such personnel for the Department.
			
